Citation Nr: 9928333	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-18 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

REMAND

The veteran served on active duty from October 1966 to August 
1968, from March to November 1969, and from December 1970 to 
October 1971.  This case came before the Board of Veterans' 
Appeals (Board) on appeal of a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The veteran testified at his video 
conference hearing before the undersigned sitting in October 
1998 that he was withdrawing all issues certified for appeal 
except the issue noted on the title page.

The Board notes that post-traumatic stress disorder was 
diagnosed by VA in October 1997.  The veteran testified at 
his October 1998 video conference hearing that on 
approximately January 15, 1968, while working as a cook 
stationed in Duc Pho, Vietnam, he was in a truck convoy from 
Duc Pho to Chu Lai when the truck in front of him was blown 
up by a land mine and a soldier was killed; and that the mess 
hall across from his tent at Artillery Hill at Duc Pho was 
hit by rocket fire in March 1968 and people he knew were 
injured.  The veteran had indicated previously that he was 
assigned to the 11th Light Infantry Brigade while in Vietnam.  
According to a June 1998 letter from the United States Armed 
Services Center for Research of Unit Records (USASCRUR), 
which had been requested to verify the veteran's service 
stressors, the veteran's Enlisted Qualification Record, DA 
Form 20, on file did not indicate the veteran's unit 
assignment during his service in Vietnam.  USASCRUR indicated 
that any future requests should include a complete copy of 
the DA Form 20, which is maintained in the veteran's Official 
Military Personnel File (OMPF).  The veteran's OMPF is not 
currently on file.  The Board also notes that the veteran's 
unit histories for January and March 1968 are not on file.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request that the 
veteran identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to the claim for entitlement to 
service connection for post-traumatic 
stress disorder (PTSD).  Then, with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured.

2.  The RO should request a copy of the 
veteran's complete OMPF from the National 
Personnel Records Center, 9700 Page 
Avenue, St. Louis, Missouri 63132, which 
should be associated with the veteran's 
claims file.  After obtaining these 
records, the RO should obtain the unit 
histories of the veteran's unit for 
January and March 1968.

3.  After the above, the RO should 
prepare a summary of the veteran's 
alleged stressors.  This summary, the 
veteran's OMPF, the unit histories 
requested, and a copy of the veteran's 
service personnel records should be 
forwarded to the USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197, for verification of the 
veteran's alleged stressors.

4.  After the above has been completed, 
the RO should review the claims file and 
ensure that all developmental actions 
have been conducted and completed in 
full.  The RO should then undertake any 
other indicated development and should 
readjudicate the issue of entitlement to 
service connection for PTSD.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



